Citation Nr: 0400422	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-03 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for coronary artery disease 
and congestive heart failure, status post aortic valve 
replacement.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from June 1956 to August 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.

In his January 2003 Substantive Appeal, the veteran indicated 
that he sought a VA Travel Board hearing; however, he 
withdrew this request in March 2003.  See 38 C.F.R. 
§ 20.704(e) (2003).


REMAND

A review of the veteran's medical records indicates that in 
June 1965, during service, an insurance examination revealed 
a heart murmur.  Moreover, in a March 2003 statement, David 
M. Mitzner, M.D., noted that it was "conceivable" that the 
veteran actually had rheumatic fever during service, which 
could have led to progression of eventual aortic valvular 
disease.  The Board finds that this evidence renders a 
thorough VA cardiovascular examination "necessary" in light 
of 38 U.S.C.A. § 5103A(d) (West 2002).  No such examination 
has been conducted to date.

Additionally, the Board notes that private medical records 
from October 1982, the earliest post-service medical records 
showing a current diagnosis, indicate that the veteran had 
"a well documented prior history of organic heart disease."  
Given this, the RO should make further attempts to locate 
earlier medical records pertaining to the veteran's current 
disorder.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claim.  The veteran should 
specifically be requested to provide 
additional information as to treatment 
prior to October 1982 for his heart 
disorder.  This letter should include a 
specific explanation of the relative 
duties of VA and the veteran in obtaining 
such evidence.  

2.  If additional information regarding 
prior cardiovascular treatment is 
received from the veteran, the RO, after 
obtaining any necessary signed release 
forms, should contact the noted treatment 
providers and request records of 
treatment of the veteran.  All records 
received from these treatment providers 
must be added to the claims file.  If the 
search for any noted records has negative 
results, documentation to that effect 
should be added to the claims file. 

3.  The RO should then afford the veteran 
a VA cardiovascular examination 
addressing the nature, extent, and 
etiology of his current heart disorder.  
The examiner should be provided with the 
veteran's claims file and must review the 
entire claims file in conjunction with 
the examination.  Based on the 
examination results and the claims file 
review, the examiner must provide an 
opinion as to whether it is at least as 
likely as not (i.e., a 50 percent or 
greater probability) that the veteran's 
current heart disorder is etiologically 
related to service.  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete 
rationale.

4.  Then, after ensuring that all 
requested development has been 
accomplished, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for coronary artery 
disease and congestive heart failure, 
status post aortic valve replacement.  If 
the determination of this claim remains 
unfavorable to the veteran, the RO should 
issue a Supplemental Statement of the 
Case, with inclusion of 38 C.F.R. § 3.159 
(2003).  The veteran should be allowed a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

By this REMAND, the Board intimates no opinion as to the 
ultimate outcome warranted in this case.  The veteran has the 
right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


